Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: a new Figure 1 with improved line quality.
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the .	 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1 and 4
a dynamic component; and a static component comprising: a metal support; and a plurality of sealing lips, the plurality of sealing lips including: a first deflector lip that does not contact the dynamic component; and a second deflector lip that does not contact the dynamic component; and a pair of sealing lips contacting the dynamic component, wherein the first deflector together with the dynamic component define a labyrinth seal; and a third sealing lip is positioned along the labyrinth seal and extends towards a radially outer surface of the dynamic component.

Claim 11
a first metal support annularly formed of a radial member and a cylindrical member extending from a radially outer end of the radial member, the cylindrical member having an outer cylindrical surface defining a first circumference about an axis of rotation; a second metal support annularly formed about the axis of rotation separate and apart from the first metal .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALAN B WAITS/Primary Examiner, Art Unit 3656